In re Murlon Webb, applying for writ of certiorari and/or review to the First Circuit Court of Appeal, No. 83-CA-0620, 19th Judicial District Court, Parish of East Baton Rouge, No. 214632, Division F.
Prior report: 451 So.2d 139.
Granted. The judgment of the Court of Appeal dated May 30, 1984 is reversed. It is ordered that the judgment of the trial court rendered on February 12, 1981 and signed on February 13, 1981, dismissing Webb’s suit against Polk Chevrolet, is hereby annulled. The case is remanded to the trial court for trial on the merits.